Citation Nr: 1105053	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was afforded a September 2008 hearing at the RO before 
the undersigned.  Travel Board hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is associated with 
the record.  Since the Veteran was previously denied service 
connection for bilateral hearing loss, the issue initially 
appeared before the Board as a petition to reopen a claim for 
service connection for bilateral hearing loss.  

The Board granted the Veteran's petition to reopen the claim and 
remanded this issue in November 2008 for a VA examination.  

The Board again remanded the appeal in August 2010 for an 
additional audiological examination and opinion.  In December 
2010 the Appeals Management Center granted service connection for 
hearing loss of the right ear.  As this is a full grant of the 
benefit sought, the issue of service connection for right ear 
hearing loss is no longer before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Left ear hearing loss is not etiologically related to service, 
initially manifest within a year of separation, or secondary to 
service connected perforation of the tympanic membrane of the 
right ear and right ear hearing loss.


CONCLUSION OF LAW

The criteria for service connection for hearing loss of the left 
ear are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in June 2003, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection.  
The letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

In an additional letter, dated March 2006, he was informed that 
VA provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.  While this letter was 
furnished after the issuance of the appealed rating decision, the 
appeal was subsequently readjudicated in one of several 
Supplemental Statements of the Case beginning in April 2006.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the June 2003 and March 2006 letters. 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, private medical records, and 
VA treatment records.  Additionally, the Veteran was provided a 
VA medical opinion in April 2010 and an audiological examination 
in November 2010 that was adequate for adjudication purposes.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination 
report included interview with the Veteran, and audiological 
examination.  The April 2010 medical opinion and the November 
2010 medical opinion together address all issued raised by the 
record and both were written by a state licensed audiologist.  

The Board must also consider whether there has been substantial 
compliance with the Board's prior remand directives.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The Board last remanded this 
claim in August 2010 for an audiological examination to clarify 
the previously stated medical opinions and address interrelated 
service connected tympanic membrane of the left ear.  The 
November 2010 VA audiological examination fulfills the prior 
remand directives.  It includes an opinion accompanied by an 
explanation regarding pertinent issues raised by the record.  The 
Board finds the record in substantial compliance with the prior 
remand.  See id.   

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Laws and regulations

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases and 
disorders, including sensorineural hearing loss (as a disease of 
the central nervous system), will be presumed if manifested to a 
compensable degree within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service- connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service- connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
explicitly incorporate the holding in Allen, except that it will 
not concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation.  38 
C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

Evidence

The Veteran contends service connection is warranted for left ear 
hearing loss.  Service treatment records show that the Veteran 
was treated for perforation of the tympanic membrane of the right 
ear.  He was not found to have hearing loss in his left ear.  
Nonetheless, laws and regulations do not require in-service 
complaints of or treatment for hearing loss disability in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The Veteran asserts he experienced 
noise exposure from engines during service.  The record confirms 
that the Veteran served in an Air Force motor vehicle squadron.  
The Board finds the Veteran credible in his reports of in-service 
noise exposure.  

The Veteran's service treatment records show that on a report of 
medical history completed for enlistment into service in June 
1951, he Veteran reported a history of ear, nose or throat 
trouble.  An examiner found this to be of no significance.  He 
was given only a whispered voice test, which was normal.  In May 
1953, he complained of an earache with an inability to hear out 
of the right ear.  In November 1954, he complained of running 
ears.  He was noted to have a probable healing perforation on the 
right.  On a report of medical history completed for discharge 
from service in February 1955, the Veteran again reported a 
history of ear, nose or throat trouble.  It was elaborated that 
he had occasional nose and throat trouble, which he believed was 
caused by sinusitis.  A whispered voice test was again normal.

In May 1962 and August 1965, the Veteran underwent periodic 
examinations in connection with his service in a reserve unit.  
On the 1962 examination the whispered voice test was normal.  He 
completed a report of medical history in conjunction with the 
1965 examination in which he reported what were described as 
vague chronic complaints of congestion in the ears.  On the 
August 1965 examination, he underwent audiology testing.  The 
testing did not show hearing loss in the left ear as defined by 
VA.  He was described as being in good health despite his "very 
vague" complaints.

The Veteran underwent a VA audiology examination in October 1976.  
His complaints centered on his right ear.  He reported no trouble 
hearing; although in another part of the examination the Veteran 
reported "ear ache, drainage, and lost of hearing, ringing and 
occasional plugging" of an unspecified ear.  Audiometric testing 
did not show hearing loss as defined by VA and it was commented 
that hearing was within the normal range, bilaterally.

As part of his claim, the Veteran submitted a private undated 
audiogram that was received in January 2003.  It suggested that 
the Veteran had a hearing impairment.  In February 2004, Dr. T.T. 
stated that the Veteran had bilateral hearing loss "which may be 
(as pertains to the right ear) service connected."  

In April 2006, the Veteran visited the VA audiology clinic for 
hearing aid maintenance.  

At his Travel Board hearing, the Veteran testified that he had 
noise exposure in-service from aircraft and duty on a gunnery 
range.  He was shot at during combat in Korea and was exposed to 
the noise of generators and artillery fire.  He first noticed 
hearing loss in the 1960's or 70's.  

The Veteran underwent a VA examination in January 2009.  The 
examiner reviewed the file and noted the Veteran's in-service 
complaints of hearing impairment.  The Veteran also affirmed 
experiencing noise exposure in occupational activities, in 
addition to military activities.  Otoscopy examination showed 
clear ear canals and tympanic membranes appearing intact.  
Tympanometry examination revealed borderline negative middle-ear 
pressure and hypercompliance.  Audiogram showed mild to severe 
mixed hearing loss beginning 3000 hertz with speech recognition 
of 100 percent.  The audiologist opined the left ear hearing loss 
was less likely related to military noise exposure, but did not 
provide an explanation for her opinion. 

An April 2010 note by the audiologist conducting the January 2009 
VA examination shows that she believed the hearing loss in the 
left ear was sensorineural.  This type of hearing loss was 
unrelated to perforated tympanic membrane of the right ear.  

The Board reviewed the record in August 2010 and remanded the 
claim for an additional VA examination to address whether hearing 
loss in either ear was secondary to perforation of the tympanic 
membrane of the right ear and to obtain an opinion accompanied by 
a scientific rationale.  

The Veteran was reexamined in November 2010 by the VA examiner 
conducting the January 2009 VA examination.  She again noted the 
pertinent treatment history as listed above.  Otoscopy showed 
clear ear canals and visible tympanic membranes of the left ear.  
The left ear drum appeared retracted.  Tympanogram showed flat 
with a large equivalent volume and no compliance or pressure peak 
in left middle ear.  Audiogram confirmed mild to severe 
sensorineural left ear hearing loss in the rated frequencies.  
Left ear speech recognition was excellent.  The examiner opined 
that it was less likely left ear hearing loss was related to 
military noise exposure or secondary to service connected 
perforation of the tympanic membrane of the right ear.  She 
explained that an audiogram dated approximately ten years from 
separation did not show hearing loss meeting VA's regulations.  
38 C.F.R. § 3.385.  She cited a study by the Institute of 
Medicine of the National Academies, which concluded that it was 
extremely unlikely for noise exposure to result in hearing loss 
with a delayed onset.         

Analysis

The Veteran's reports of military noise exposure are credible and 
consistent with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a),(b) (West 2002).  Hence, an in-service injury is 
demonstrated.

Audiology testing has shown has demonstrated a current left ear 
hearing disability as defined by VA.  38 C.F.R. § 3.385.  The 
remaining question is whether there is a nexus between military 
noise exposure and current left ear hearing loss; or between left 
ear hearing loss and the service connected right ear hearing 
loss.  

The Board must weigh all lay and medical evidence of record.  See 
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  Although the Federal Circuit has held that 
lay evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself; the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan, supra.  This would include weighing the 
absence of contemporary medical evidence against lay statements.  
Id.

Although the Veteran would be competent to observe left ear 
hearing loss symptoms, he has not reported a continuity of 
symptomatology beginning in active service.  His testimony 
indicates that he first noted such symptoms many years after 
active service.  There is also no contemporaneous evidence of 
such symptomatology in the years immediately following service.  
The periodic examinations and the 1976 VA examination provide 
affirmative evidence that there was no left ear hearing loss 

The Veteran has not been shown to have the experience, education, 
or training, to provide competent medical evidence as to the 
etiology of his audiological impairment.  Davidson v. Shinseki, 
581 Vet. App. 1313 (Fed. Cir. 2009).  In any event he has not 
specifically provided such an opinion.
 
Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  The only two competent 
medical opinions are those provided by the VA examiner.  

The VA examiner opined after review of the entire record, 
including the Veteran's reports of in-service noise exposure, 
that it is less likely left ear hearing loss is related to 
military noise exposure or secondary to service connected 
perforation of the tympanic membrane of the right ear.  For 
secondary service connection, she explained in an April 2010 note 
that the left ear hearing loss was sensorineural and cannot be 
related to right ear perforation of the tympanic membrane.  
Regarding military noise exposure, she explained that it unlikely 
for noise exposure to result in delayed onset hearing loss and 
cited a medical article for this finding.  The audiologist cited 
an audiogram showing normal left ear hearing approximately 10 
years following separation.  The VA examiner's opinion is 
consistent with the record.

The VA examiner's opinion expressed in an April 2010 note and at 
the November 2010 VA examination is supported by a rationale and 
consideration of an accurate history.  It is; therefore, 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The opinion is against the claim and there is no competent 
evidence weighing against that opinion.

Because left ear hearing loss was first shown many years after 
service, service connection is not warranted on a presumptive 
basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the weight of the evidence is against a link between the 
current left ear hearing loss and service or a service connected 
disability.  See id.  Reasonable doubt does not arise and the 
claim is denied.  38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 
3.310 (2010).


ORDER

Service connection for left ear hearing loss is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


